DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2021.
Applicant’s election without traverse of Invention I (claims 1, 4 – 6, and 9 – 13) in the reply filed on August 3, 2021 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10,576,998. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 – 6, and 9 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 10,576,998. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims of the instant application are taught by the claims of ‘998. Specifically regarding claim 1 of the instant application, these limitations are taught by claim 1 of ‘998.
Claims 1, 4 – 6, and 9 – 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 11,014,582. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the claims of the instant application are taught by the claims of ‘582. Specifically regarding claim 1 of the instant application, these limitations are taught by the combination of independent claim 1 and dependent claims 2 and 4 of ‘582. Examiner notes that, in making this rejection, the ‘first deck’ and . 
Claims 1, 4 – 6, and 9 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 - 22 of copending Application No. 16/806,057 in view of Cencer (U.S. Patent Application Publication Number 2016/0039432, cited in IDS). Regarding claim 1 of the instant application, claim 13 of ‘057 teaches removing a first and second deck from an autorack; and coupling a cross-brace assembly. However, claim 13 of ‘057 does not teach coupling a second deck to the autorack. Cencer teaches a method comprising: removing a first and second deck of a plurality of decks from an autorack (figure 22, element 122 being the ‘first deck’ and element 112 being the ‘second deck’; pages 6 and 9, paragraph 79, which teaches that the autorack may be converted from a tri-level’ to a ‘bi-level’ by reversing the process of converting a ‘bi-level’ to a ‘tri-level,’ and paragraphs 88 and 90); coupling a cross-brace assembly to the autorack (figure 20, element 118 being the ‘cross-brace assembly’; page 7, paragraphs 88 and 90). Cencer further teaches coupling the second deck of the plurality of decks to the autorack at a location above or below the cross-brace assembly. It would have been obvious to one skilled in the art couple the second deck of claim 1 of ‘057 to the autorack of claim 1 of ‘057, as taught by Cencer, because Censer teaches that doing so provides the benefit of converting the autorack to a bi-level autorack. Alternatively, Examiner notes that claim 1 of ‘057 further teaches coupling a replacement deck to the autorack at a location above or below the cross-brace assembly. It then would have been obvious to one skilled in the art to substitute the step of coupling the second deck to the autorack at a location above or below the .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cencer.
As to claim 1, Cencer teaches a method comprising: removing a first deck of a plurality of decks from an autorack (figure 22, element 122 being the ‘first deck’; pages 6 and 9, paragraph 79, which teaches that the autorack may be converted from a ‘tri-level’ to a ‘bi-level’ by reversing the process of converting a ‘bi-level’ to a ‘tri-level,’ and paragraphs 88 and 90); removing a second deck of the plurality of decks from the autorack (figure 22, element 112 being the ‘second deck’; page 7, paragraphs 88 and 90); coupling a cross-brace assembly to two posts of a plurality of posts of the autorack, wherein the cross-brace assembly is coupled to the two posts of the plurality of posts at a location above an existing brace bay of the autorack (figure 20, elements 118 being the ‘cross-brace assembly,’ elements 114 being the ‘posts,’ and element 110 being the 
As to claim 4, Cencer teaches that coupling the cross-brace assembly to the two posts of the plurality of posts comprises: coupling a brace of the cross-brace assembly to a first post of the plurality of posts (figure 20, left element 118 being the ‘brace’ and left element 114 being the ‘first post’); and coupling the brace of the cross-brace assembly to a second post of the plurality of posts (figure 20, right element 114 being the ‘second post’). Examiner notes that this can be found because Cencer teaches attaching the second deck to each of the two braces (figure 20, elements 112 and 118), wherein the second brace is attached to the second post (figure 20, right element 118 being the ‘second brace’ and right element 114 being the ‘second post’). Therefore, Cencer teaches the first brace being attached to the second post through the second deck and second brace.
As to claim 5, Cencer teaches that coupling the cross-brace assembly to the at least two posts of the plurality of posts comprises: coupling a first bolting plate of the cross-brace assembly to a first post at a location above the existing brace bay of the autorack (figure 22, lower, left hand element 120 being the ‘first bolting plate’ and left element 114 being the ‘first post’), coupling a second bolting plate of the cross-brace assembly to the first post at a location above the first bolting plate (figure 22, upper, left hand element 120 being the ‘second bolting plate’); coupling a third bolting plate to a second post at a location above the existing brace bay (figure 22, lower, right hand element 120 being the ‘third bolting plate’ and right hand element 114 being the ‘second 
As to claim 6, Cencer further teaches coupling a first end of a first brace of the cross-brace assembly to the first bolting plate (figure 22, lower, left hand element 118 being the ‘first brace’); coupling a second end of the first brace to the fourth bolting plate. Examiner notes that this can be found because Cencer teaches coupling a second end of the first brace to the fourth bolting plate through the first deck and second post. Cencer further teaches coupling a first end of a second brace to the second bolting plate (figure 22, upper, left hand element 118 being the ‘second bolting plate); and coupling a second end of the second brace to the third bolting plate. Examiner notes that this can be found because Cencer then teaches coupling a second end of the second brace to the third bolting plate through the second deck and second post.
As to claim 9, Cencer teaches removing an existing door structure from the autorack (figure 22, element 116 being the ‘door structure’; page 7, paragraph 92); and coupling a seal-safe radial door structure to at least one end of the autorack (page 7, paragraph 92).
As to claim 12, Cencer teaches that the autorack is an existing autorack (figure 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cencer as applied to claim 1 above, and further in view of Lewin (U.S. Patent Number 6,283,040, cited in IDS).
As to claim 10, Cencer further teaches removing a roof section from the autorack (figure 22, element 116 being the ‘roof section’; page 7, paragraph 92); and coupling the roof section to the autorack (figure 22, element 116). However, Cencer does not teach increasing a height of the posts or side screens of the autorack. Lewin teaches a method, comprising: increasing a height of a plurality of posts of an autorack and increasing a height of a plurality of side screens of an autorack (figure 3, elements 29 being the ‘posts’ and ‘side screens’; column 6, lines 33 – 44). It would have been obvious to one skilled in the art to replace the posts and side screens of Cencer with the posts and side screens of Lewin, and raise the posts and side screens, as taught by Lewin, so as to provide the benefit of allowing taller automobiles inside the autorack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726